Case 1:20-cv-00475-DKW-KJM Document 1-2 Filed 11/04/20 Page 1 of 5   PageID #: 35


No                IP     Port               Hit Date UTC
  1   174.239.4.71         6991   2020‐10‐06 08:53:43
  2   174.239.6.74        10629   2020‐10‐06 03:47:02
  3   174.239.2.60         3003   2020‐10‐02 10:30:12
  4   174.239.11.201       3852   2020‐09‐06 21:05:10
  5   174.239.0.207       10074   2020‐09‐06 04:40:43
  6   174.239.4.248        7541   2020‐09‐05 21:38:17
  7   174.239.3.70         9412   2020‐09‐05 21:35:29
  8   174.239.2.123        2533   2020‐09‐05 03:25:28
  9   174.239.5.251        1246   2020‐09‐04 20:44:28
 10   174.239.1.147       11396   2020‐09‐02 00:26:08
 11   174.239.2.248        6037   2020‐08‐30 05:28:48
 12   174.239.1.68         3363   2020‐08‐26 07:14:58
 13   174.239.0.190        2219   2020‐08‐26 06:28:36
 14   174.239.1.130        3093   2020‐10‐13 05:32:58
 15   174.239.3.221        3164   2020‐10‐12 12:46:55
 16   174.239.1.74         7858   2020‐10‐09 08:05:25




                       Exhibit "1"
Case 1:20-cv-00475-DKW-KJM Document 1-2 Filed 11/04/20 Page 2 of 5   PageID #: 36


No                IP               File Name
  1   174.239.4.71     Ava.2020.WEB‐DL.x264‐FGT
  2   174.239.6.74     Ava.2020.WEB‐DL.x264‐FGT
  3   174.239.2.60     Ava.2020.WEB‐DL.x264‐FGT
  4   174.239.11.201   Ava.2020.WEB‐DL.x264‐FGT
  5   174.239.0.207    Ava.2020.WEB‐DL.x264‐FGT
  6   174.239.4.248    Ava.2020.WEB‐DL.x264‐FGT
  7   174.239.3.70     Ava.2020.WEB‐DL.x264‐FGT
  8   174.239.2.123    Ava.2020.WEB‐DL.x264‐FGT
  9   174.239.5.251    Ava.2020.WEB‐DL.x264‐FGT
 10   174.239.1.147    Ava.2020.WEB‐DL.x264‐FGT
 11   174.239.2.248    Ava.2020.WEB‐DL.x264‐FGT
 12   174.239.1.68     Ava.2020.WEB‐DL.x264‐FGT
 13   174.239.0.190    Ava.2020.WEB‐DL.x264‐FGT
 14   174.239.1.130    Ava.2020.WEB‐DL.x264‐FGT
 15   174.239.3.221    Ava.2020.WEB‐DL.x264‐FGT
 16   174.239.1.74     Ava.2020.WEB‐DL.x264‐FGT
Case 1:20-cv-00475-DKW-KJM Document 1-2 Filed 11/04/20 Page 3 of 5      PageID #: 37


No                IP                         File Hash
  1   174.239.4.71     SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  2   174.239.6.74     SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  3   174.239.2.60     SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  4   174.239.11.201   SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  5   174.239.0.207    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  6   174.239.4.248    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  7   174.239.3.70     SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  8   174.239.2.123    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
  9   174.239.5.251    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
 10   174.239.1.147    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
 11   174.239.2.248    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
 12   174.239.1.68     SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
 13   174.239.0.190    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
 14   174.239.1.130    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
 15   174.239.3.221    SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
 16   174.239.1.74     SHA1: F3882AE352BDE394F46F41B675E60BB584C0573E
Case 1:20-cv-00475-DKW-KJM Document 1-2 Filed 11/04/20 Page 4 of 5        PageID #: 38


No                IP             ISP               Region          City
  1   174.239.4.71     Verizon Wireless   Hawaii            Honolulu
  2   174.239.6.74     Verizon Wireless   Hawaii            Honolulu
  3   174.239.2.60     Verizon Wireless   Hawaii            'Ewa Beach
  4   174.239.11.201   Verizon Wireless   Hawaii            Kaneohe
  5   174.239.0.207    Verizon Wireless   Hawaii            Honolulu
  6   174.239.4.248    Verizon Wireless   Hawaii            Honolulu
  7   174.239.3.70     Verizon Wireless   Hawaii            Honolulu
  8   174.239.2.123    Verizon Wireless   Hawaii            Honolulu
  9   174.239.5.251    Verizon Wireless   Hawaii            Honolulu
 10   174.239.1.147    Verizon Wireless   Hawaii            Honolulu
 11   174.239.2.248    Verizon Wireless   Hawaii            Honolulu
 12   174.239.1.68     Verizon Wireless   Hawaii            Honolulu
 13   174.239.0.190    Verizon Wireless   Hawaii            Honolulu
 14   174.239.1.130    Verizon Wireless   Hawaii            Honolulu
 15   174.239.3.221    Verizon Wireless   Hawaii            Honolulu
 16   174.239.1.74     Verizon Wireless   Hawaii            Honolulu
Case 1:20-cv-00475-DKW-KJM Document 1-2 Filed 11/04/20 Page 5 of 5   PageID #: 39


No                IP        Province
  1   174.239.4.71     Honolulu County
  2   174.239.6.74     Honolulu County
  3   174.239.2.60     Honolulu County
  4   174.239.11.201   Honolulu County
  5   174.239.0.207    Honolulu County
  6   174.239.4.248    Honolulu County
  7   174.239.3.70     Honolulu County
  8   174.239.2.123    Honolulu County
  9   174.239.5.251    Honolulu County
 10   174.239.1.147    Honolulu County
 11   174.239.2.248    Honolulu County
 12   174.239.1.68     Honolulu County
 13   174.239.0.190    Honolulu County
 14   174.239.1.130    Honolulu County
 15   174.239.3.221    Honolulu County
 16   174.239.1.74     Honolulu County
